DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
In response to the Amendment filed on February 22, 2022, claims 2, 9, 10 and 15 have been cancelled, claims 1, 3-8 and 11-14 and the newly added claim 16 are pending.

Allowable Subject Matter
Claims 1, 3-8, 11-14 and 16 are allowed.

REASONS FOR ALLOWANCE
The following is an examiner's statement of reasons for allowance:  None of the prior art of record whether considered alone or in combination, fails to disclose the technical features of the claimed invention of the advertising system as a whole, specifically, an advertising space having a support, and having at least one annular film, wherein the support has at least one receptacle for receiving a planar film, wherein the film is configured so as to be able to be incorporated into the receptacle and replaced, and wherein the receptacle has a plurality of receptacle elements which individually or conjointly with the support form one or a plurality of grooves which are suitable and provided for receiving and guiding the film in an annular or partially annular manner in the formed groove, wherein an annular receptacle along the circumference has an introduction opening for incorporating the film into the annular receptacle, and wherein the introduction opening is provided with an introduction region which adjoins the annular receptacle so as to be approximately tangential thereto and which is suitable and provided for guiding the film such that the film can be incorporated into or retrieved from the annular receptacle, and wherein a peripheral region of the film is at least partially configured in a reinforced manner, and/or has at least one guided element to be received and/or guided in the groove and/or one of the grooves of the support, and wherein the at least one guided element comprises at least one profiled part which is connected to the film (emphasis added).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOE H CHENG whose telephone number is (571)272-4433.  The examiner can normally be reached on Mon. - Fri. 9:00 AM - 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOE H CHENG/
Primary Examiner
Art Unit 2626